Per Curiam.
Appellant entered into a contract with respondents to pay for Sunday labor in getting the basement of a certain building in readiness to lay the floor for a bowling alley. The work was done on a Sunday, at appellant’s request, and to comply with another contract with certain experts to put in the bowling alleys on Monday, the following day.
The evidence was sufficient to justify the trial court in finding that the services performed were of the value of $29.28, and had not been paid for. Appellant received the benefit of the work, and as it was performed on a Sunday purely.for his accommodation we do not deem his attempt to repudiate the contract of any merit, and the case is not of sufficient importance to call for a consideration of the legal questions suggested.
We find no error in the record.
Affirmed.